Citation Nr: 1018018	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-32 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than September 11, 
2007 for the grant of a total disability rating for 
compensation purposes based on individual unemployability due 
to a service-connected disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel




INTRODUCTION

The Veteran served on active duty from November 1985 to 
December 1988.  The character of his discharge was other than 
honorable.  However, in a May 2002 Administrative Decision, 
the RO found the character of his discharge not to be a bar 
to payment of VA benefits. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered January 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, in which entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU) due to a service-connected 
disability was granted and assigned an effective date of 
October 2, 2007.  The Veteran appealed the effective date 
assigned.

During the pendency of the Veteran's appeal, in a September 
2008 rating decision, the RO granted an effective date of 
September 11, 2007 for the grant of TDIU.  As this action 
does not constitute a full grant of the benefits claimed, and 
as the Veteran has not withdrawn his claim, the issue 
concerning entitlement to an effective date earlier than 
September 11, 2007 remains pending.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The issue of an increased evaluation for schizophrenia, has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is referred 
to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A May 13, 2004 rating action increased the evaluation 
assigned to the Veteran's chronic paranoid schizophrenia to 
70 percent, effective April 11, 2001.  

2.  An informal claim for a TDIU was received by VA on 
September 16, 2004, in the form of a VA outpatient treatment 
record.


CONCLUSION OF LAW

The criteria for an effective date of September 16, 2004 for 
the grant of a TDIU have been met. 38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  A letters dated in October 
2007 satisfied the duty to notify provisions for the 
underlying issue of entitlement to TDUI, after which the 
claim was adjudicated.  See 38 C.F.R. § 3.159; Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, based on 
the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the Veteran what was necessary to substantiate 
his claim for an earlier effective date for TDIU and, as 
such, the essential fairness of the adjudication was not 
affected.  Further, the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, to include the opportunity to 
present pertinent evidence.  

Moreover, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination); 
see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Veteran's service treatment records, and VA and non-VA 
treatment records have been obtained.  The Veteran provided 
additional private medical treatment records.  The record 
contains the reports of VA examinations conducted to 
determine the nature and extent of his service connected 
disabilities which were based on review of available medical 
treatment records, the Veteran's reported history, and 
examination of the Veteran.  

There is no other indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 493.  

I.  Earlier Effective Date for TDIU

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service- 
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable." Id. at 
521.

Also, with regard to the terms "application" or "claim", 
the Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  If there is only one such disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  For the purpose of 
one 6o percent disability, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 
4.16(b), a TDIU might be awarded even if the requisite 
schedular criteria is not met if a claimant is nevertheless 
shown to be "unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities."

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  In reviewing 
claims for assignment of earlier effective dates for TDIU 
awards, the applicable law is the same as that governing 
assignment of earlier effective dates for increased rating 
claims.

Review of the claims file discloses that the Veteran filed a 
claim for service connection for mental stress in April 2001.  
Service connection for schizophrenia was granted in a June 
2002 rating decision.  The disability was evaluated as 30 
percent disabling, effective in April 2001.  In a May 2004 
rating decision, the RO granted a 70 percent evaluation for 
the service-connected chronic paranoid schizophrenia, 
effective in April 2001.  As such, as of April 2001, the 
Veteran met the criteria for consideration of total 
disability under § 4.16(a).

In the May 2004 letter notifying the Veteran of the May 2004 
rating decision, the RO explained that the Veteran may be 
entitled to receive a 100 percent evaluation for individual 
unemployability if his service-connected disability presented 
him from working.  He was asked to complete, sign, and return 
the enclosed VA Form 21-8940, "Veteran's Application for 
Increased Compensation Based on Unemployability."  The 
letter notified him that the RO must receive the form within 
one year following the date of the notification letter to 
protect his entitlement to potential increased benefits from 
the earliest possible date.  In June 2004 the Veteran 
responded that he was fully satisfied with the decision in 
his claim and that he officially ended his appeal.  

Review of the record shows that he did not correspond with 
the RO from that point until September 2007, when a report of 
contact shows he called to request a claim for increase for 
his service-connected chronic paranoid schizophrenia.  In 
response, the RO sent a duty to assist letter noting that it 
had received the Veteran's claim for increase as well as for 
entitlement to TDIU.  The RO ultimately granted this claim in 
a January 2008 rating decision, and assigned an effective 
date in September 2007 in a September 2008 rating decision, 
based on the date the Veteran's claim for increase and TDIU 
was received.  The Veteran appealed the effective date 
assigned.

The Veteran argues that the effective date of the grant of 
TDIU should be in July 2002, when he had a second mental 
health relapse and was ultimately terminated from his full 
time employer.  He observed that the grant of disability 
benefits from Social Security Administration (SSA) was made 
effective at this time.  He argues that if an effective date 
of July 2002 cannot be granted, he should be found entitled 
to TDIU effective in January 2004, which is the date his 
part-time employment failed.  

VA treatment records show that the Veteran requested 
consideration for Vocational Rehabilitation and other work 
programs as early as in August 2004, and reported he was 
unemployed in September 2004.  An entry dated September 16, 
2004 is the first entry following the May 2004 rating 
decision in which the Veteran indicated he was unemployed.  

Having carefully reviewed the record, the Board finds that an 
effective date of September 16, 2004 is warranted for TDIU.  
The Board notes that once a Veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, the VA must consider total disability based 
on individual unemployability.  Roberson v. Principi, 251 
F.3d 1378 (2001).  In this case the Board finds that the 
September 16, 2004 treatment record constitutes an informal 
claim for a total rating.

After careful review of the record, the Board finds that the 
Veteran factually met the criteria for TDIU as of September 
16, 2004.  The record shows that the Veteran had been found 
to be disabled by SSA as early as in July 2002.  While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  In the present case, these records show that the 
Veteran was found to be disabled due to a primary diagnosis 
of organic mental disorders and a secondary diagnosis of 
diabetes mellitus.  The Administrative Law Judge decision, 
dated in February 2006, referenced an August 2005 psychiatric 
evaluation that found the Veteran to be unemployable due to a 
diagnosis of paranoid schizophrenia with probable anxiety 
disorder despite the condition being reasonably well 
controlled with medication.  The physician's reasoning was 
that the Veteran continued to have significant difficulties 
with high anxiety in social situations as well as problems 
inhibiting his anger, which caused an inability to function 
socially and occupationally with coworkers and peers.  The 
decision also referenced entries in VA treatment records 
dated in 2003 and 2004, noting that despite ongoing 
medication management, as well as individual and group 
therapy, the Veteran continued to demonstrate significant 
problems with anger control and paranoia and had several 
pending disorderly conduct charges.  Evaluation in October 
2004 for consideration of participation in the VA Compensated 
Work Therapy (CWT) program concluded the Veteran was not a 
candidate due to psychological readiness, particularly 
ongoing anger management issues.  Review of VA treatment 
records are consistent with the findings reported by SSA.  
The Veteran reported altercations with the law, having been 
in jail, and being worried about his third disorderly conduct 
charge in May-June 2004.  Entries dated in August-September 
2004 show he was hoping to find part time work.  An October 
2004 entry from a Vocational Rehabilitation counselor shows 
he was found not to be a candidate for CWT absent anger 
management and further re-evaluation.  In November 2004, the 
counselor noted the Veteran would not be a candidate for 
independent employment due to his psychiatric symptoms.  The 
Veteran reported he was last employed full time in July 2002, 
and that he was last employed part time in January 2004.  

There are no other findings or opinions in the record showing 
that the Veteran was not factually unemployable due to his 
service-connected psychiatric disorder at any time between 
September 14, 2004 and September 11, 2007.  

Given the Veteran's work history, and medical findings noted 
in the SSA decision and VA treatment entries the Board finds 
the medical evidence supports an effective date for 
entitlement to TDIU of September 16, 2004.  However, an 
effective date earlier than September 16, 2004 is not 
warranted.  In this regard the Board notes that although the 
Veteran was specifically asked to fill out VA Form 21-8940 in 
May 2004, he had failed to affirmatively respond to the RO's 
request.  Rather, he responded in June 2004 that he was fully 
satisfied with his decision and requested to end his appeal 
at that time.  The record shows that he did not return the VA 
Form 21-8940 or otherwise have any contact with the RO 
concerning a claim for TDIU within the year following May 
2004.

As the record is devoid of evidence demonstrating 
unemployability prior to September 16, 2004, the Board finds 
that an effective date of September 16, 2004 and no earlier, 
is appropriate for the grant of TDIU.


ORDER

Entitlement to an effective date of September 16, 2004, and 
no earlier, for TDIU is granted.




____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


